Citation Nr: 1119797	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  10-28 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial compensable rating greater than 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Andrew R. Rutz, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 Regional Office (RO) in Togus, Maine rating decision that granted entitlement to service connection for PTSD and assigned a 30 percent rating, effective from June 26, 2008.  

The Veteran had a video hearing before the undersigned in April 2011.  A transcript of that proceeding has been associated with the claims file.


FINDINGS OF FACT

1.  The Veteran's PTSD is manifested by symptoms such as nightmares, flashbacks, trouble sleeping, depression, irritability, difficulty socializing, problems controlling anger and aggressive behavior, anxiety, concentration problems, and possible auditory hallucinations, but without suicidal ideation, obsessional rituals or thought-processes, inappropriate speech, near continuous panic or depression affecting the ability to function, impaired impulse control resulting in unprovoked irritability with periods of violence, spatial disorientation, neglect for personal appearance or hygiene, or an inability to establish and maintain effective relationships.

2.  The Veteran's PTSD disability does not present an exceptional or unusual disability picture.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 50 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code (DC) 9411 (2010).

2.  Application of the extraschedular rating provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

As to VA's duty to notify, this appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for PTSD.  The United States Court of Appeals for the Federal Circuit and the United States Court of Appeals for Veterans Claims (Court) have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Nevertheless, the Board notes that VCAA letters dated in August 2008 and March 2009 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letters informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

If any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

In this case, the Veteran has been continuously represented by an experienced Veterans Service Organization or an attorney and has submitted argument in support of his claim.  These arguments have referenced the applicable law and regulations necessary for a grant of an increased rating.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private records identified by the Veteran have been associated with the claims file, to the extent available.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).

The RO provided the Veteran appropriate VA examination in October 2008.  The VA examination report is thorough and supported by VA outpatient treatment records.  The examination report discussed the clinical findings and the Veteran's reported history as necessary to rate the disability under the applicable rating criteria.  The examination also discussed the impact of the disability on the Veteran's daily living.  Based on the examination and the fact there is no rule as to how current an examination must be, the Board concludes the examination in this case is adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Increased Initial Rating

As discussed above, an October 2008 rating decision granted service connection for PTSD and assigned the Veteran an initial compensable rating of 30 percent.  The Veteran claims the rating does not accurately depict the severity of his current condition.  

As this claim is on appeal from a decision that granted service connection and assigned an initial rating, "staged" ratings may be assigned, if warranted by the evidence.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability ratings are assigned, under a schedule for rating disabilities, based on a comparison of the symptoms found to the criteria in the rating schedule.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2010).  When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based upon all the evidence of record that bears on occupational and social impairment, rather than solely upon the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2010).  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  

The General Rating Formula for Mental Disorders provides, in pertinent part:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events) . . . . . . . . 30

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships . . . . . . . . . . . . . . . . . . . . . . . 50

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 70

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or name . . . . . . . . . . . . . . . . . . . . . . . . . 100

38 C.F.R. § 4.130, DC 9411 (2010). 

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

Additionally, a Global Assessment of Functioning (GAF) score is often used by treating examiners to reflect the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266 (1996). 

GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV, for rating purposes].  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).

In this case, the Board has considered the requirement of 38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the level of the Veteran's disability in his favor.  After a careful review of the record and for reasons and bases expressed immediately below, the Board finds that the medical records as a whole support an increased rating for the Veteran's PTSD to 50 percent, but no more, for all relevant time periods.  See 38 C.F.R. § 4.7.

As noted above, an October 2008 rating decision granted entitlement to service connection for PTSD and assigned a 30 percent rating, effective the date of claim receipt.  The Veteran's service treatment records indicate no complaints, treatment, or diagnoses of PTSD or psychiatric condition.  The claims file indicates that the Veteran had been undergoing psychiatric treatment from approximately May or June 2008 and has had a diagnosis of PTSD from that time frame.  

In May 2008, during his initial treatment with VA, the Veteran complained of an over 31 year history of depression and that he had contemplated suicide in the 1970s by driving his car into a tree.  He denied any current suicidal thoughts and stated that he was attending a support group.  The Veteran stated that he had experienced a flare-up of symptoms since attending a reunion for his military unit, at which time he also was notified that he could get assistance from VA for his feelings of guilt.  The Veteran reported near nightly trouble sleeping, sometimes with nightmares.  He reported difficulty hearing sad stories about children, but that his greatest joy was spending time around his significant other's granddaughter.  He indicated that he was not comfortable around others, had difficulty with authority figures, and had worked in a solitary field of accounting for years.  He denied suicidal or homicidal thoughts and enjoyed spending time with his significant other's granddaughter, golfing, and riding his mower.  In addition, he reported taking care of activities of daily living and home chores.  The Veteran had a range of facial expressions, was well groomed, dressed appropriately, and made good eye contact, but had a somewhat detached manner.  His mood was somewhat depressed and had some hesitancy in speech, but overall normal rate and rhythm.  He denied auditory or visual hallucinations.  He was alert and oriented and his judgment was intact, although he reported impaired insight.  The examiner diagnosed dysthymic disorder and anxiety disorder not otherwise specified and that PTSD should strongly be considered.  His GAF score was 63.  

An early June 2008 visit with a licensed clinical social worker elicited diagnoses of dysthymic disorder and rule out PTSD, with an assigned GAF score of 65.  During subsequent treatment, the diagnosis of PTSD was confirmed.

The Veteran continued to receive treatment and in October 2008 the treatment provider noted that he continued to interact in a detached manner with about 50 percent eye contact, that he had adequate grooming, but that it was not as good as last time.  His affect was near tears and his mood was dysphoric.  Speech was hesitant and somewhat mechanical.  He reported that he still woke every night to the sound of children screaming.  The notation was continued PTSD and dysthymic disorder.  The Veteran started a course of medication therapy.

Later in October 2008, the Veteran was afforded a VA examination.  The examiner noted review of the claims file and VA treatment records.  The Veteran reported increased problems since May 2008, including increased nightmares and intrusive thoughts, and that he had started psychiatric treatment.  The Veteran stated that after college he worked at an accounting firm for a few years, then opened a restaurant and bar for about 6 years, sold it, and was now working part time as a bookkeeper and also had his own accounting practice.  He reported nightmares and flashbacks involving an incident in Vietnam where he claimed his unit was ordered to throw grenades on some huts from where fire occasionally came.  He stated that while doing this he could hear kids inside the huts crying.  The Veteran reported being married once for less than a year and having a couple subsequent relationships that did not work out because he did not express his emotions.  Currently, though, the Veteran reported a relationship with a woman and her granddaughter who lived with him.  The Veteran also indicated that he had a part-time job, as well as his own business doing accounting work.  In addition, he stated that he enjoyed golf, hunting, and fishing, but that he did not have the time or energy to do any of those much at present.  He strongly denied any suicidal ideation, but claimed being moody and irritable.  The Veteran drove himself to the examination, was well dressed and cooperative, but had difficulty hearing that forced the examiner to talk very loudly at times.  His speech was spontaneous and his affect appropriate, but his mood was somewhat anxious.  He was well-oriented to time, place, and person and thought processes were logical, relevant, and goal-oriented.  His memory was reasonable and judgment, intelligence, and insight were fair.  The Veteran reported sleep problems and nightmares, but denied auditory and visual hallucinations.  He noted that he did not trust people.  He denied obsessive or ritualistic behavior.  He denied panic attacks, but admitted to feeling tense and anxious at times.  He also noted problems controlling his temper and past instances of assaultive behavior.  The Veteran stated that he worked at his part-time job about 4 hours per day and would also work on additional projects for customers of his own business.  The Veteran denied memory problems.  His current reported symptoms were avoiding people, not showing emotion and other communication problems, nightmares, flashbacks, intrusive thoughts, moodiness, and irritability.  He denied having many friends.  Based on the foregoing, the examiner diagnosed PTSD and assigned a GAF score of 70.

In support of his claim, the Veteran provided a private psychiatric medical report from February 2009.  At that time, the Veteran reported sleep disturbance, nightmares, depression, isolation, anger, extreme feelings of guilt, hypervigilence, concentration problems, and an inability to communicate feelings.  He reported the incidents where he was injured in Vietnam and where he claimed his unit threw grenades into buildings with children.  The Veteran's reported work history and relationship history was consistent with that reported during the October 2008 VA examination.  He noted that the granddaughter of his friend was very important to him.  The report noted that the Veteran was experiencing chronic severe symptoms of PTSD.  The Veteran reported having a hard time keeping jobs or making and maintaining lasting relationships.  The examiner diagnosed PTSD and assigned a GAF score of 35.

The Veteran also submitted a statement from his girlfriend, who stated that they had dated and lived together off and on for many years.  They have lived together for the past 2 years.  She asserted that about 5 years ago the Veteran began acting differently, including increased paranoia, startle response, isolation, anxiety, depression, anger, memory problems, nightmares, alienating himself from his many friends.  She provided multiple examples of the problems the Veteran was experiencing.  She also noted that they typically shared the same bed, but that the Veteran had lost interest in golf, hunting, fishing, and even sexual intercourse.  She indicated that he would eat in restaurants, but that he preferred going when there were fewer people.  Finally, the Veteran's girlfriend stated that most people were unaware of how serious his problems really were because he did a good job of covering up or masking his symptoms.

The Board concludes the objective medical evidence and the Veteran's and his friend's statements regarding his symptomatology show disability that more nearly approximates that which warrants the assignment of a 50 percent disability rating.  See 38 C.F.R. § 4.7 (2010).  The Board further notes, the VA outpatient treatment records indicate on-going medical and psychiatric treatment for PTSD.  As explained in more detail above, the symptoms throughout the Veteran's treatment are substantially consistent.  For this reason, staged ratings are not applicable.  See Fenderson, 12 Vet. App. at 119.  Therefore, as explained above, the medical evidence supports the Board's conclusion that a 50 percent rating is warranted for the Veteran's PTSD.

However, a rating greater than 50 percent is not appropriate for any period of time since service connection was awarded because the Veteran does not have severe or total social and occupational impairment.  Although the Veteran clearly has a serious disability, he exhibits few of the symptoms noted as applicable for a 70 percent rating.  He does not have suicidal ideation, engage in obsessive rituals that interfere with routine activities, or exhibit illogical, obscure or irrelevant speech.  There is inconsistent evidence as to whether the Veteran has panic attacks, but to the extent he does experience panic attacks or depression the problems do not affect his ability to function independently, appropriately, and effectively.  This conclusion is based on the Veteran's ability to groom and care for himself, complete household chores, cook, drive, and shop.  During the applicable time period, the Veteran has episodes of unprovoked irritability, but not with associated periods of violence.  He has never exhibited impairment in thought processes or communication, other than some hesitancy in speech.  He does not exhibit inappropriate behavior.  His personal hygiene is appropriate.  There is no objective evidence of disorientation.  He does have some significant social isolation, but he has a strong relationship with a female friend and her granddaughter.  Indeed, the Veteran stated that the granddaughter looked on him almost as a father.  

The Board has considered the assigned GAF score of 35 during the February 2009 private psychiatric examination, which suggests a marked impairment of functioning.  However, during a near contemporaneous VA examination in October 2008, however, the examining physician assigned a GAF score of 70.  This score falls into the "mild" symptoms range.  In addition, earlier VA treatment records by a different physician and a licensed social worker during the applicable appellate period assigned GAF scores of 63 and 65, also indicative of mild symptomatology.  Given the assignment of such disparate GAF scores, the Board ultimately places more weight on the specific clinical findings noted in his treatment records and examination reports.  As noted, reported symptoms universally documented a consistent level of impairment that was far less severe than the 35 GAF score.  That is, the Veteran's manifestations include anxiety, depression, flashbacks, nightmares, intrusive memories, avoidance, sleep impairment, irritability, anger outbursts, concentration problems, hypervigilence, extreme feelings of guilt, an inability to communicate feelings, and startle response.  However, the Veteran expressly denied or failed to report panic attacks during each of these episodes, denied suicidal ideation, denied obsessional rituals which interfere with routine activities, did not exhibit illogical, obscure, or irrelevant speech, did not exhibit poor impulse control, and did not exhibit neglect for personal appearance or hygiene.  The Veteran also has been working at least part-time as a bookkeeper and also has his own accounting business.  Moreover, he has a good relationship with a female friend and her granddaughter, both of whom live with the Veteran and are very important to him.

The Board also notes that the Veteran scored in the severe range on a posttraumatic diagnostic scale during the February 2009 assessment and 53 out of 85 on the PCL-M PTSD symptom checklist in June 2008, where a score above 24 indicates PTSD.  Again, however, the Veteran's reported symptoms are most consistent with those denoting a 50 percent rating, and the Board finds the specific symptoms and clinical findings on examination to be the most probative evidence of record.  The Veteran has few of the symptoms associated with a higher rating.

With respect to the Veteran's occupational impairment, the Board acknowledges a significant level of impairment.  The Board observes the Veteran has reported he had had difficulty remaining in one job since leaving the military.  The Veteran reported working for a few years with an accounting firm after college, then owning a restaurant and bar for about 6 years, and then working part-time in bookkeeping, as well as having his own accounting business.  In essence, the Veteran appears to have difficulty in jobs involving high stress or having significant personal interaction with others.  Thus, since leaving college, the record reflects that the Veteran has been able to work, at either a permanent or temporary position, including responsible positions owning his own business.  The Veteran indicated during the April 2011 Board hearing that he was unable to accept new clients in his business due to concentration problems, the record nevertheless indicates that he is working at more than half time when considering his part-time bookkeeping job and the work for his own business.  Although the Veteran has some level of occupational impairment, the Board finds that based on the Veteran's work history he does not have severe or total occupational impairment.  In this regard, the Board notes that the 50 percent rating assigned herein is a recognition of significant industrial impairment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

As to the Veteran's social impairment, the Board observes he prefers not to socially interact in general.  That said, he has a good relationship with his female friend and her granddaughter.  In addition, his friend indicated that the Veteran is able to mask his symptoms from others and that he is able to interact with others without them suspecting the seriousness of his psychiatric problems.  The Veteran and the female friend go to restaurants and the Veteran's club, so it is clear that he can and does function in social situations.

Thus, the Veteran does not have severe or total social and occupational impairment.  He does have some deficiencies in several areas, but the greater weight of evidence demonstrates that it is to a degree that is contemplated by the 50 percent rating assigned herein.  Furthermore, even resolving any reasonable doubt in the Veteran's favor, the Board finds that he does not meet the requirements for an evaluation greater than the current 50 percent schedular rating.  While the Veteran has some of the criteria for a 70 percent rating, see Mauerhan, supra, the Board concludes his overall level of disability does not exceed the criteria for a 50 percent rating.  For example, the Board acknowledges that the Veteran reported experiencing auditory hallucinations during the April 2011 Board hearing, specifically hearing children crying.  Such manifestation is among the criteria for a 100 percent rating.  However, the Veteran explicitly consistently denied auditory or visual hallucinations in his prior psychiatric treatment visits and examinations.  The Veteran did report hearing children crying, but these were considered by the examiners and treatment providers examples of his experienced nightmares and flashbacks.  As nightmares and flashbacks are contemplated in the 50 percent rating herein assigned, the Board concludes that a higher rating based on the Veteran's reports of hearing children crying is not warranted.  In addition, the one of the GAF scores in this case could support a higher rating if taken alone.  However, the actual reported symptoms and manifestations repeatedly noted in the record are commensurate with the degree of social and industrial impairment required for the assignment of a 50 percent disability rating.  The Veteran's speech is not illogical, obscure or irrelevant.  He is not in a near-continuous state of panic or disorientation.  Although he exhibits some impairment in concentration, his thought process and communication is overall logical and coherent.  He does not exhibit inappropriate behavior.  His personal hygiene is appropriate.  There is no objective evidence of disorientation.  He does have some social and occupational impairment, but he has an overall good relationship with his female friend and her granddaughter and works on more than a half-time basis.

In summary, for the reasons and bases set forth above, the Board concludes that an increased rating of 50 percent, but no more, is warranted for any time during the appeal period.  See Fenderson, supra.  

Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected PTSD is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the Veteran reports multiple psychiatric symptoms, including nightmares, flashbacks, trouble sleeping, depression, irritability, difficulty socializing, problems controlling anger and aggressive behavior, anxiety, concentration problems, and possible auditory hallucinations.  The current 50 percent rating under DC 9411 contemplates these and other psychiatric symptoms.  Thus, the Veteran's current schedular rating under either DC 9411 is adequate to fully compensate him for his disability on appeal.  

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.



ORDER

Entitlement to a rating of 50 percent for PTSD is granted, subject to the laws and regulations controlling the award of monetary benefits.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


